Ln Th e Unb Shibes Distric t Court
Fe cr The il Distict at Nov th Carolne

Uni ed Stakes of America Cr yuna! Acton No
Punt LB-G-45-1
IT CNICBL

br 1} bovid Hil |

 

 

Deten dey if

Declaration of Brion David Hill in 0 esitton To char ge
under Documents #LEC FF15/ aud FEL 5S

Criminal Detér dost br av David Hill here b y/ tes this Declaration
u qh position t The char cA ainst hin ur'der Document FELDE

7 ood 085 ard thi? Decleraton can ond will be used
I") Nera re the Kobeble Couse ot whelher bri Th Dovid Hill

violated hi Supervised Release condt ions, or nel.

Dec li lr abhor

L Bri IAP David Hill roduc these slakements under cath and
SU ubect to the a a or "peru y theredt

L hod received decumerits trom Kober Hill Stella Fovirash

and Kenneth For nash and They witormed me * of nevily discovered

evidence regarding me bein "4 exposed te carbon NZ, anoxide
1

Case 1:13-cr-00435-TDS Document 172 Filed 03/28/19 Pane 1 of 4
In My Aparlien! prior le M arves! ap Seplember 4h, LULE.
The carbon monoxide binldue starled fer The thes Th trom The
igs were blocked I AF couse ng carbon monoxide tren The eS

furnace and the “hot Wwaler healer which all LSC

/
bps As Se Threi bout my slay in M Mparitgentt 6i7 Forest
|

SF in arlnsville in LNE T WA exposed CvCry 1M right

( exceplion at Ove right Ins 3 by My Folyttion “Hficer)

To carbon monoxide aisaning and ever) if te dy tone When

L Was INsk eC va heme, All ot this I have learned hom what

my a tony ly tol Me a! P ysilation Cver the phone, wider typed

Corres hone Vick mail

t have oped the Circut Court of M Lertins ville Vrgu ia

(by Corlted nas lo te ClerH Tracling no M18 -LA30-0090-
556 G31) “Ee. hin (Us abt ha, Rv)

VA Attorney General (b (Ly Cori Maar Taclng NC. ULE
SSMS EL) Tht he da et sion

exposure in my home all the Way uf fill jhe probe aad

mM arrest}. I | 1 a Fact The PL’ had su'le ered Carban whenexide

ba ose 7 my home vor Te Me being ar for indecent’

ab sure, Cuse rie. C F195 and & “Yv) the dile a Se ‘pent

1 ANE Car bor monoxide “Con CAE abnormal CMFANC

OW) a slrange behau: OY halucw vations ard Ma y CAUSE bi JA Bre

pr even decth At the fre cf my conducl on Seclember AA

L018 L made irrational or slaps decisions whicl CAUSES L
(Je.

arrest while [ WAS under fe = thence ZF carbar MACX
poisening Cxpos Wwe IV Myf how

)

L

Case 1:13-cr-00435-TDS Document 172 Filed 03/28/19 Pane 2? of 4
It Was in / Viarch Lj17 when L Was made Awire at his
new itor matin /e Wence. ‘

tT WAS ‘F Just threcdlened by A MAN WealG a headhe, hi
That evidence ot curban Monoxide as ene ure Was tound
in "y Aparlinent tom wheal " Tami y ald Me This year

Carban monoxide Curl vihuence Ihe brar te eating errallc,
abnormal andlor irrational decisions. Cartan menoxide can couse
hulu walions wed sIr he behavior

The carbon monoxide may hive cowed Me to exit weird
abrorral behauiar an Séplen ler LL LMVIE. LD never wastirkate/
| os ( v4

wn publie T was not a roused ad L was nel being cbscene ,
Tf he Grew? Court accepts te corbon monovade " Aecumeritidion
AS evidence in my Crinral case and tirds me tex ball inecent
wd legally swenocent thet I dd nel indecent, exposed p yselt Then
— 7 } / / d , /

L dic nol violate WA super Nise release conditions. (L was
nated but dd not dD cv}, thing obscene, 7 Was wder The vituence
of carbon monoxide, ar the, tre Loam rer guily at indecent

eG ,
Crpesure 4 and dd rt violate N y conditions of super vised rekuse.

IT delve urder penalty at perjuny. thal the brecowrg is Tue ond
correct, Executed on hc Lb LZUL9 Brig )) Hil |
s Qed |
br an bud fil! (he Se)
HLIVT-(5/

“y

2

Case 1:13-cr-00435-TDS Document 172 Filed 03/28/19 Pane 32 of 4
Fe zeral Corrector A 2/ Legh lent
f () by x My
hi tier NC Z/ bf}

fespectilly fed with the (curl this The 25% Ay a Moreh Lys
(erttike of Ser Vice.

bri i? Dp vid Hil) cerh tes tel he mailed the tore: A pe phy
ir WW) cel PE, L. AG preg te Ihe Clef f of 12

robe etre FOR TNS op a A

On Nurch 2, 0] /7 Hil request ait the Clerlf SErVYE2 Ah

Bi, with the “Government's Counse | US the Notce L) © Eh Gene
Fil a the C CM/ECF system which Hey fos parle of such tings.

 

brian Deand if ‘a, Se)
LEZIA C57

Federal Correctional Insti Muon az
FO box LP
hiher, MC. 27529
USNGO
STourley's bf EH. "y Jasticelor UISWOO wer, press. 600
Qancn

Nake (¢ America Creat fe
Drow Ih the WE

Case 1:13-cr-00435-TDS Document 172 Filed 03/28/19 Pane 4ofa
